Title: Thomas Jefferson to George Logan, 3 October 1813
From: Jefferson, Thomas
To: Logan, George


          Dear Sir Monticello Oct. 3. 13.
          I have duly recieved your favor of Sep. 18. and I percieve in it the same spirit of peace which I know you have ever breathed, and to preserve which you have made many personal sacrifices. that your efforts did much towards preventing declared war with France, I am satisfied. of those with England I am not equally informed. I have
			 ever cherished the same spirit with all nations from a consciousness that peace, prosperity, liberty & morals have an intimate
			 connection. during the
			 eight years of my administration there was not a year that England did not give us such cause as would have provoked a war from any European government. but I always hoped that time and friendly remonstrances would bring her to a sounder view of her own
			 interests, and convince her that these would be promoted by a return to justice and friendship towards us.
			 continued impressments of our seamen by her naval commanders, whose interest it was to
			 mistake them for theirs, her innovations on the law of nations to cover real piracies, could illy be borne; and perhaps would not have been borne, had not contraventions of the same law by France, fewer in number but equally illegal, rendered it difficult to single the object of war. England, at length, singled herself and took up the gauntlet, when, the unlawful decrees of France being revoked as to us, she, by the Proclamation of her Prince-regent, protested to the world that she would never revoke hers, until those of France should be removed as to all nations. her minister too, about the same time, in an official conversation with our
			 Chargé, rejected our substitute for her practice of impressment; proposed no
			 other; and declared explicitly that no admissible one for this abuse could be proposed. negociation being thus cut short, no alternative remained but war, or the abandonment of the persons &
			 property of our citizens on the ocean. the last one I presume no American would have preferred. war was therefore declared and justly declared; but accompanied with immediate offers of peace on
			 simply doing us justice. these offers were made thro’ Russel, thro
			 Admiral Warren, & thro the government of Canada. and the mediation proposed by her best friend, Alexander, and the greatest enemy of Alexander Bonaparte, was accepted without hesitation. an entire confidence in the abilities and integrity of those now administering the government, has kept me from the inclination, as well as the occasion, of intermeddling intermedling in the public affairs, even as a private citizen may justifiably do. yet if you can suggest any conditions which we ought to accept, and which have not been repeatedly offered & rejected,
			 I would not hesitate to become the channel of their communication to the administration.
			 the revocation of the orders of council, and discontinuance of impressment appear to me indispensible. and I think a thousand ships taken unjustifiably in
			 a time of peace, and thousands of our citizens impressed, warrant
			 expectations of indemnification;such a Western frontier perhaps given to Canada as may put it out of their power hereafter to employ the tomahawk and scalping knife of the Indians on our women and children; or, what would be nearly equivalent, the exclusive right to the lakes. the modification however of this indemnification must be affected by the events of the war.
			 no man on earth has a stronger detestation than myself of the unprincipled tyrant who is deluging the continent of Europe with blood. no one was more gratified by his disasters of the last campaign; nor wished, more sincerely, success to the efforts of the virtuous Alexander. but the desire of seeing England forced to just terms of peace with us, makes me equally solicitous for her entire exclusion from intercourse with the rest of the world, until, by this peaceable engine of constraint, she
			 can be made to renounce her views of dominion over the ocean, of permitting no other nation to navigate it, but with her license licence, and on tribute to her; and her aggressions on the persons of our citizens who may chuse to exercise their right of passing over that element. should the continental armistice issue in closing Europe against her, she may become willing to accede to just terms with us; which I should certainly be disposed to meet, whatever consequences it might produce on our intercourse with the
			 continental nations. my principle is to do whatever is right, and leave consequences to him who has the disposal of them. I repeat therefore that if you can suggest what may lead to a just peace,
			 I
			 will willingly communicate it to the proper functionaries. in the mean time it’s object will be best promoted by a vigorous & unanimous prosecution of the war.
          I am happy in this occasion of renewing the interchange of sentiments between us, which has formerly been a source of much satisfaction to me; and with the homage of my affectionate attachment & respect to mrs Logan, I pray you to accept the assurances of my continued friendship and esteem for yourself.
          Th:
            Jefferson
         